Citation Nr: 1107680	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  10-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for cold injury residuals 
of the hands, feet, ears, and nose.

3.  Entitlement to service connection for basal cell carcinoma, 
to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1951 to November 
1954.

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied service connection for the claimed disabilities.

In his May 2010 VA Form 9, the Veteran indicated that he wished 
to testify at a Board videoconference hearing.  However, in 
correspondence dated June 2010, the Veteran withdrew his hearing 
request.  Therefore, the Board will proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VCAA Notice

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran was sent a letter in February 2008 
advising him how to develop his claims.  However, this letter did 
not notify the Veteran of the specific elements of a claim for 
service connection.  On remand, the Veteran should be sent 
corrective notice which fully addresses VA's duty to notify and 
assist.

VA Treatment Records

In an addendum attached to his claim for benefits, the Veteran 
indicated that he had received treatment for each of his claimed 
disabilities from the Battle Creek VA Medical Center (VAMC).  The 
Veteran also submitted a January 2010 statement in which he 
reported that one of his VA doctors indicated that his skin 
cancer was the result of radiation exposure in Japan.  Finally, 
the Board notes that the VA examiner who conducted the Veteran's 
October 2008 VA audiological examination made reference to VA 
treatment records dated November 2004 through November 2007.

VA records dated in November 2007 and in July 2009 have been 
associated with the claims file.  The latter reflect a diagnosis 
of basal cell carcinoma.  However, the additional records 
identified above have not been associated with the claims file.  
Therefore, on remand, the Veteran should be afforded the 
opportunity to identify the dates and places when he received 
treatment.  The RO/AMC should then obtain those records, as well 
as the additional records identified in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should issue a VCAA notice 
letter which satisfies all VCAA notice 
obligations, in accordance with 38 U.S.C.A. 
§ 5103 and Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO/AMC should ask the Veteran to 
provide the names all VA medical care 
facilities that have treated him for his 
claimed disabilities from service, as well as 
the dates of treatment.  The RO/AMC should 
then obtain all treatment records from the 
Battle Creek VAMC, and any other medical care 
providers identified by the Veteran.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all of the foregoing development 
has been conducted and completed in full.  If 
the additional records obtained as a result 
of this remand warrant additional 
development, such as a VA examination, the 
AMC/RO should arrange for such development to 
take place.

4.  After the requested development has been 
completed, the AMC/RO should readjudicate the 
merits of the claims for service connection 
for bilateral hearing loss, cold injury 
residuals of the hands, feet, ears and nose, 
and basal cell carcinoma based on all the 
evidence of record, including any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take 
no action unless otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



